       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 1 of 24



                         UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SNOW SHOE REFRACTORIES LLC, as                  :
Administrator of the SNOW SHOE REFRACTORIES     :
LLC PENSION PLAN FOR HOURLY EMPLOYEES           :
                      Plaintiff                 :
                                                :
v.                                              :     CASE NO.
                                                :     4:16-002116-MWB
JOHN JUMPER, BRENT PORTERFIELD,                 :
AMERICAN INVESTMENTS FUNDS II, a                :
Delaware limited liability company,             :
And R. TRENT CURRY                              :
                      Defendants                :
                                                :
v.                                              :
                                                :
MERRILL LYNCH BANK & TRUST CO., FNB             :
                      Third Party Defendant     :
______________________________________________________________________________

       FIRST AMENDED ANSWER AND AFFIRMATIVE DEFENSES AND
            CROSS CLAIM TO SECOND AMENDED COMPLAINT
AND FIRST AMENDED CROSS CLAIM DIRECTED TO THIRD PARTY DEFENDANT
                      BY BRENT PORTERFIELD,

1. The allegations set forth in this Paragraph state a legal conclusion requiring no answer.

2. The allegations set forth in this Paragraph state a legal conclusion requiring no answer. In the

   alternative, in the event that it is judicially determined that an Answer is required, the

   allegations set forth in this paragraph are denied.

3. The allegations set forth in this Paragraph state a legal conclusion requiring no answer. The

   allegations set forth in this Paragraph state a legal conclusion requiring no answer. In the

   alternative, in the event that it is judicially determined that an Answer is required, the

   allegations set forth in this paragraph are denied.

4. The allegations set forth in this Paragraph state a legal conclusion requiring no answer. The

   allegations set forth in this Paragraph state a legal conclusion requiring no answer. In the
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 2 of 24



   alternative, in the event that it is judicially determined that an Answer is required, the

   allegations set forth in this paragraph are denied.

5. The allegations set forth in this Paragraph state a legal conclusion requiring no answer.

6. The allegations set forth in this Paragraph state a legal conclusion requiring no answer.

7. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

8. Admitted, except that Brent Porterfield (hereinafter “Porterfield”) is not a “close friend” of

   co-defendant Jumper.

9. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

10. Denied as stated. Porterfield participated in American Tubing Arkansas, LLC as a member.

   Porterfield was not “involved in the formation” of American Investments Fund I, LLC.

11. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

12. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied, except

   that Porterfield was aware of the formation and existence of American Tubing and reviewed

   documents related to its formation.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 3 of 24



13. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

14. Admitted.

15. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

16. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

17. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

18. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

19. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

20. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 4 of 24



21. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

22. Admitted.

23. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied, except

   that Porterfield was aware of the BBBP acquisition of assets of Premier Refractories.

24. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

25. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

26. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

27. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

28. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 5 of 24



29. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

30. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

31. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

32. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

33. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

34. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

35. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied. The

   interpretation of the correspondence of March 12, 2015 is a legal conclusion requiring no

   answer.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 6 of 24



36. Denied as stated. Porterfield did not “take money from the Pension Plan.” Since Porterfield

   did not “take money from the Pension Plan”, he was in no position to “advise” anyone of the

   facts, as alleged. Porterfield had no active role in the activities alleged in this paragraph. As

   to allegations regarding activities of other parties, Porterfield lacks sufficient information to

   form a belief as to the truth of those allegations, because the means of proof are within the

   exclusive control of adverse parties.      For that reason, the allegations set forth in this

   paragraph are denied.

37. Denied as stated.    AIF I was not a “shell corporation” and was not an “alter ego of

   Porterfield.”   As to allegations regarding activities of other parties, Porterfield lacks

   sufficient information to form a belief as to the truth of those allegations, because the means

   of proof are within the exclusive control of adverse parties. For that reason, the allegations

   set forth in this paragraph are denied.

38. Denied as stated. Porterfield had no active role in the activities alleged in this paragraph. As

   to allegations regarding activities of other parties, Porterfield lacks sufficient information to

   form a belief as to the truth of those allegations, because the means of proof are within the

   exclusive control of adverse parties.      For that reason, the allegations set forth in this

   paragraph are denied.

39. Denied as stated. It is admitted that Porterfield was aware of the first transaction, but it is

   denied that he “facilitated” the transaction. It is admitted that Porterfield has received some

   funds from American Tubing.

40. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 7 of 24



41. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

42. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

43. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

44. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

45. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

46. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

47. Denied as stated.    Brent Porterfield was not aware of the transaction described in this

   Paragraph. As to allegations regarding activities of other parties, Porterfield lacks sufficient

   information to form a belief as to the truth of those allegations, because the means of proof

   are within the exclusive control of adverse parties. For that reason, the allegations set forth

   in this paragraph are denied.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 8 of 24



48. Denied as stated.    AIF II was not a “shell corporation” and was not an “alter ego of

   Porterfield.”   As to allegations regarding activities of other parties, Porterfield lacks

   sufficient information to form a belief as to the truth of those allegations, because the means

   of proof are within the exclusive control of adverse parties. For that reason, the allegations

   set forth in this paragraph are denied.

49. Denied as stated. Porterfield did not participate in the transactions as alleged. Porterfield

   denies that AIF II was formed for the purposes alleged, or for any other improper purpose.

   As to allegations regarding activities of other parties, Porterfield lacks sufficient information

   to form a belief as to the truth of those allegations, because the means of proof are within the

   exclusive control of adverse parties.      For that reason, the allegations set forth in this

   paragraph are denied.

50. Denied as stated. Porterfield did not participate in the transactions as alleged. Porterfield

   denies that AIF II was formed for the purposes alleged, or for any other improper purpose.

   Porterfield did not “intend for AIF II to serve as a conduit to funnel the stolen Pension Plan

   money to business entities.” As to allegations regarding activities of other parties, Porterfield

   lacks sufficient information to form a belief as to the truth of those allegations, because the

   means of proof are within the exclusive control of adverse parties. For that reason, the

   allegations set forth in this paragraph are denied.

51. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

52. Denied as stated, since Porterfield had no information regarding the facts alleged in this

   paragraph, and thus was in no position to “advise” anyone of those facts. On the contrary,
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 9 of 24



   Porterfield had no role in the activities alleged in this paragraph. As to allegations regarding

   activities of other parties, Porterfield lacks sufficient information to form a belief as to the

   truth of those allegations, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

53. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

54. Denied as stated.    Porterfield never “orchestrated” any transactions with regard to the

   Pension Plan. On the contrary, Porterfield had no role in the alleged activities. As to

   allegations regarding activities of other parties, Porterfield lacks sufficient information to

   form a belief as to the truth of those allegations, because the means of proof are within the

   exclusive control of adverse parties.      For that reason, the allegations set forth in this

   paragraph are denied.

55. Porterfield did not sign the documents alleged in this Paragraph. As to the circumstances

   regarding how those documents were prepared or executed, Porterfield lacks sufficient

   information to form a belief as to the truth of the allegations set forth in this Paragraph,

   because the means of proof are within the exclusive control of adverse parties. For that

   reason, the allegations set forth in this paragraph are denied.

56. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 10 of 24



57. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

58. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

59. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

60. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

61. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

62. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

63. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 11 of 24



64. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

65. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

66. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

67. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

68. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

69. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

70. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 12 of 24



71. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

72. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

73. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

74. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

75. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

76. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.

77. The allegations set forth in this Paragraph state a legal conclusion requiring no answer.

78. Porterfield lacks sufficient information to form a belief as to the truth of the allegations set

   forth in this Paragraph, because the means of proof are within the exclusive control of

   adverse parties. For that reason, the allegations set forth in this paragraph are denied.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 13 of 24



                                              COUNT I

79. The allegations set forth in Paragraphs 1 through 75 are incorporated herein by reference.

80. The allegations set forth in this Paragraph are directed at another party, requiring no answer

   by Porterfield.

81. The allegations set forth in this Paragraph are directed at another party, requiring no answer

   by Porterfield.

82. The allegations set forth in this Paragraph are directed at another party, requiring no answer

   by Porterfield.

                                             COUNT II

83. The contents of Paragraphs 1 through 75 of this Answer are incorporated herein by reference.

84. The allegations set forth in this Paragraph are directed at another Defendant, such that no

   response is required by Porterfield.

                                             COUNT III

85. The contents of Paragraphs 1 through 75 of this Answer are incorporated herein by reference.

86. The allegations set forth in this Paragraph are denied. On the contrary, Brent Porterfield did

   not “wrongfully embezzle or steal or convert for his own use and benefit the Pension Plan’s

   property.” On the contrary, he did not. Brent Porterfield did not commit the acts alleged in

   this Paragraph.

WHEREFORE, Brent Porterfield respectfully requests this Honorable Court dismiss the

Amended Complaint.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 14 of 24



                                           COUNT IV

87. The contents of Paragraphs 1 through 75 of this Answer are incorporated herein by reference.

88. The allegations set forth in this Paragraph are directed at another party, requiring no answer

   by Porterfield.

                                           COUNT V

89. The contents of Paragraphs 1 through 75 of this Answer are incorporated herein by reference.

90. The allegations set forth in this Paragraph are denied. On the contrary, Porterfield is not a

   “related person” as alleged, and did not “act in concert” as alleged, and did not “wrongfully

   take $5.7 million from the Pension Plan.” On the contrary, he did not. Brent Porterfield did

   not commit the acts alleged in this Paragraph.

91. The allegations set forth in this Paragraph are denied. On the contrary, Porterfield did not

   control AIF I, and AIF I was never the alter ego of Porterfield. On the contrary, he did not

   control that entity, and Porterfield did not commit the acts alleged in this Paragraph.

92. The allegations set forth in this Paragraph are denied. On the contrary, Porterfield did not

   control AIF II, and AIF II was never the alter ego of Porterfield. On the contrary, he did not

   control that entity, and Porterfield did not commit the acts alleged in this Paragraph.

93. The allegations set forth in this Paragraph are denied. On the contrary, Porterfield did not

   “act in concert with Jumper and Curry” and did not “wrongfully take Pension Plan assets in

   order to benefit himself, to the detriment of the Pension Plan. On the contrary, he did not.

   Brent Porterfield did not commit the acts alleged in this Paragraph.

94. The allegations set forth in this Paragraph are denied. On the contrary, Porterfield did not

   breach any fiduciary duty to the Pension Plan, and did not take, nor allow Jumper to take, any

   Pension Plan assets for the benefit of Porterfield.       Further, Porterfield did not “render
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 15 of 24



   substantial assistance and encouragement to Jumper.” On the contrary, Porterfield had no

   knowledge of the wrongful conduct alleged in the Complaint, and did not participate in that

   conduct. Porterfield did not commit the acts alleged in this Paragraph.

95. Denied as stated. On the contrary, Jumper acted alone, and neither Porterfield nor AIF I nor

   AIF II “acted in concert” with Jumper, nor “derived a benefit” nor rendered any assistance to

   Jumper.    Neither Porterfield nor AIF I nor AIF II committed the acts alleged in this

   Paragraph.

96. Denied as stated. On the contrary, Jumper acted alone, and neither Porterfield nor AIF I nor

   AIF II “acted in concert” with Jumper, nor “derived a benefit” nor rendered any assistance to

   Jumper.    Neither Porterfield nor AIF I nor AIF II committed the acts alleged in this

   Paragraph.

97. Denied as stated. On the contrary, Jumper acted alone, and neither Porterfield nor AIF I nor

   AIF II aided or abetted Jumper in any of the activities alleged in the Complaint. On the

   contrary, neither Porterfield nor AIF I nor AIF II committed any concealment or theft or

   embezzlement or conversion of any Pension Plan assets.

WHEREFORE, Brent Porterfield respectfully requests this Honorable Court dismiss the

Amended Complaint.

                                           COUNT VI

98. The contents of Paragraphs 1 through 75 of this Answer are incorporated herein by reference.

99. The allegations set forth in this Paragraph are directed at another party, requiring no answer

   by Porterfield.

100.   The allegations set forth in this Paragraph are directed at another party, requiring no

   answer by Porterfield.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 16 of 24



101.   The allegations set forth in this Paragraph are directed at another party, requiring no

   answer by Porterfield.

102.   The allegations set forth in this Paragraph are directed at another party, requiring no

   answer by Porterfield.

103.   The allegations set forth in this Paragraph are directed at another party, requiring no

   answer by Porterfield.

104.   The allegations set forth in this Paragraph are directed at another party, requiring no

   answer by Porterfield.

                                            COUNT VII

105.   The contents of Paragraphs 1 through 75 of this Answer are incorporated herein by

   reference.

106.   Denied as stated, in that Spee Dee Brakes did not receive money “stolen from the Pension

   Plan and directed to AIF II”, as alleged. Porterfield believes that, without Porterfield’s

   knowledge, Jumper placed funds which he secured from the Pension Plan, into Spee Dee

   Brakes. Porterfield discovered that transaction long after it occurred.

107.   Denied as stated. Porterfield received no financial benefit as a result of the Pension Plan

   transactions alleged in the Complaint.

108.   Denied as stated. Porterfield received no financial benefit as a result of the Pension Plan

   transactions alleged in the Complaint.

109.   Denied as stated. Porterfield received no financial benefit as a result of the Pension Plan

   transactions alleged in the Complaint.

110.   Denied as stated. Porterfield received no financial benefit as a result of the Pension Plan

   transactions alleged in the Complaint, and thus Plaintiff has not been damaged, as alleged.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 17 of 24



WHEREFORE, Brent Porterfield respectfully requests this Honorable Court dismiss the

Amended Complaint.

                                         COUNT VIII

111.   The contents of Paragraphs 1 through 75 of this Answer are incorporated herein by

   reference.

112.   The allegations set forth in this Paragraph are directed at another party, requiring no

   answer by Porterfield.

113.   The allegations set forth in this Paragraph are directed at another party, requiring no

   answer by Porterfield.

114.   The allegations set forth in this Paragraph are directed at another party, requiring no

   answer by Porterfield.

115.   The allegations set forth in this Paragraph are directed at another party, requiring no

   answer by Porterfield.

116.   The allegations set forth in this Paragraph are directed at another party, requiring no

   answer by Porterfield.

        AFFIRMATIVE DEFENSES OF DEFENDANT BRENT PORTERFIELD

117.   The allegations set forth in the Second Amended Complaint fail to state a cause of action

   pursuant to applicable law.

118.   The allegations set forth in the Second Amended Complaint fail to state a cause of action

   against Brent Porterfield.

119.   In the event that it is judicially determined that the allegations set forth in the Second

   Amended Complaint state a cause of action against Brent Porterfield, which is denied by
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 18 of 24



   Brent Porterfield, the acts and omissions alleged in the Amended Complaint were not acts

   and omissions of Brent Porterfield, but rather acts and omissions of other parties.

120.   The claims asserted in the Second Amended Complaint are barred pursuant to applicable

   law, including, but not limited to, the applicable statute of limitations or the equitable

   doctrine of laches.

121.   The Plaintiff is estopped from asserting the claims which are the subject matter of the

   Second Amended Complaint, or the Plaintiff has waived those claims.

   WHEREFORE, Brent Porterfield respectfully requests this Honorable Court dismiss the

   Second Amended Complaint.

                 CROSS CLAIM BY DEFENDANT BRENT PORTERFIELD,
                          DIRECTED TO CO-DEFENDANTS

122.   The contents of Paragraphs 1 through 118 of this Answer are incorporated herein by

   reference as if more fully set forth herein.

123.   The claims set forth in the Second Amended Complaint should be dismissed for the

   reasons more fully set forth above. In the alternative, in the event that it is judicially

   determined that Brent Porterfield is liable to the Plaintiff on any of the claims asserted in the

   Amended Complaint, which is denied by Brent Porterfield, the acts and omissions alleged in

   the Amended Complaint were not the acts and omissions of Brent Porterfield, but rather acts

   and omissions of other parties. For that reason, in the alternative, in the event that it is

   judicially determined that Brent Porterfield is liable to the Plaintiff on any of the claims

   asserted in the Second Amended Complaint, Brent Porterfield seeks judgment in his favor,

   and against Co-Defendants John Jumper and American Investment Fund II, LLC, and R.

   Trent Curry, for indemnity, or for contribution, in the amount of any judgment entered in

   favor of the Plaintiff and against Brent Porterfield.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 19 of 24



WHEREFORE, Brent Porterfield respectfully requests this Honorable Court dismiss the Second

Amended Complaint. In the alternative, in the event that it is judicially determined that Brent

Porterfield is liable to the Plaintiff on any of the claims asserted in the Second Amended

Complaint, Brent Porterfield seeks judgment in his favor, and against Co-Defendants John

Jumper and American Investment Fund II, LLC, and R. Trent Curry, for indemnity, or for

contribution, in the amount of any judgment entered in favor of the Plaintiff and against Brent

Porterfield.

       FIRST AMENDED CROSS CLAIM BY DEFENDANT BRENT PORTERFIELD,
                  DIRECTED TO THIRD-PARTY DEFENDANT

124.   The contents of Paragraphs 1 through 118 of this Answer are incorporated herein by

   reference as if more fully set forth herein.

125.   Defendant R. Trent Curry (hereinafter “Curry”) filed an amended Third-Party Complaint

   in this matter on May 22, 2019, alleging claims against Third-Party Defendant Merrill Lynch

   Bank & Trust Co., FNB (hereinafter “Merrill”), for Intentional or Negligent

   Misrepresentation, and for Contribution or Indemnity. Porterfield lacks sufficient information

   to form a belief as to the truth of the allegations set forth in Curry’s Third Party Complaint,

   because the means of proof are within the exclusive control of adverse parties. For that

   reason, the facts alleged in that Amended Third-Party Complaint which are directed at

   Merrill are incorporated herein by reference, without adoption by Brent Porterfield.

126.   Based upon facts as alleged by Curry at Paragraphs 5 and 6 and 7 and 8 of Curry’s

   Amended Third Party Complaint, one G. Carroll Todd, Jr. (hereinafter “Todd) had either

   actual or apparent authority to act on behalf of Merrill with regard to the Pension Funds of

   Snow Shoe which are the subject of this litigation, with authority to manage those funds,

   which authority was obtained from Merrill.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 20 of 24



127.   Based upon facts as alleged by Curry at Paragraph 9 of Curry’s Amended Third Party

   Complaint, Merrill caused Curry to believe that Merrill had granted Todd authority to

   manage Snow Shoe Pension Funds.

128.   Based upon facts as alleged by Curry at Paragraphs 10 and 11 of Curry’s Amended Third

   Party Complaint, all actions by Todd were within the scope of the authority provided to Todd

   by Merrill. Further, Merrill failed to take any action to challenge Todd’s authority to act on

   behalf of Merrill, with regard to the Pension Funds.

129.   Based upon facts as alleged by Curry at Paragraph 12 of Curry’s Amended Third Party

   Complaint, between 2015 and 2017, Todd acted as the liaison between Merrill and John

   Jumper (hereinafter “Jumper”) in connection with the investment of Pension Fund assets

   made by Jumper, including the investments which are the subject of this litigation.

130.   Based upon facts as alleged by Curry at Paragraphs 14, 15, 16, 17, 18, 19, and 20 of

   Curry’s Amended Third Party Complaint, Jumper advised Curry that Jumper intended to

   invest Three Million Dollars on behalf of the Pension Plan into AIF I, and that Jumper

   represented to Curry that Jumper was the Pension Plan’s sole manager and authorized to

   make the investment. Further, Jumper represented to Curry that Jumper was authorized to

   transfer funds of the Pension Plan deposited with Merrill. Curry received communications

   from Todd regarding the proposed investment of Pension Plan assets into AIF I, and Todd

   discussed selling Pension Plan assets to raise cash for the transfer of Pension Plan Funds

   from Merrill for the AIF I investment. Merrill, through its agent Todd, sold Pension Plan

   assets to raise cash for the investment in AIF I, and Todd, through Jumper, provided Curry

   with instructions on implementing the wire transfer of Pension Plan Funds into AIF I.

   Merrill, through Todd, approved the wire transfer.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 21 of 24



131.   Based upon facts as alleged by Curry at Paragraph 22 of Curry’s Amended Third Party

   Complaint, Merrill knew that Pension Plan Funds were being invested in AIF I.

132.   Based upon facts as alleged by Curry at Paragraphs 23, 24, and 25 of Curry’s Amended

   Third Party Complaint, Jumper and Todd had numerous communications about the Pension

   Plan investment. Jumper contacted Todd on many occasions to obtain Todd’s permission to

   move Pension Plan Funds into cash for the purpose of investing Pension Plan assets into

   outside companies, and Curry understood that the agreed upon and required protocol for

   handling the investment of Pension Plan assets was for Jumper to first obtain permission

   from Todd before investing or withdrawing Pension Plan assets.

133.   Based upon facts as alleged by Curry at Paragraphs 29, 30, 31, 32, and 33 of Curry’s

   Amended Third Party Complaint, Merrill, through its agent Todd, acted as though Jumper

   had the authority of the Pension Plan and Merrill to invest Pension Plan Funds. Todd’s

   statements and actions gave the impression that Jumper had authority to invest Pension Plan

   assets, and neither Todd nor any other Merrill representative advised Curry that the Pension

   Plan did not authorize the investment into AIF I, and neither Todd nor any representative of

   Merrill advised Curry that Jumper was not the trustee of the Pension Plan or that Jumper did

   not have the authority to invest Pension Plan assets. Further, Todd represented, through his

   statements and actions, that investment of Pension Plan assets into AIF I, was authorized by

   both the Pension Plan and Merrill.

134.   Based upon facts as alleged by Curry at Paragraphs 34, 35, and 36 of Curry’s Amended

   Third Party Complaint, Todd represented, through his statements and actions, that Jumper

   had the authority to make investment decisions on behalf of the Pension Plan. Further, Curry

   alleged that he relied upon Todd’s representations and Merrill’s representations in agreeing
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 22 of 24



   to allow investment of Pension Plan Funds into AIF I, and that Curry, as manager of AIF I,

   executed a promissory note from AIF I to the Pension Plan in reliance upon representations

   by Todd and Merrill.

135.   The claims set forth in the Second Amended Complaint should be dismissed for the

   reasons more fully set forth above. In the alternative, in the event that it is judicially

   determined that Brent Porterfield is liable to the Plaintiff on any of the claims asserted in the

   Amended Complaint, which is denied by Brent Porterfield, the acts and omissions alleged in

   the Amended Complaint were not the acts and omissions of Brent Porterfield, but rather acts

   and omissions of other parties. For that reason, in the alternative, in the event that it is

   judicially determined that Brent Porterfield is liable to the Plaintiff on any of the claims

   asserted in the Second Amended Complaint, Brent Porterfield seeks judgment in his favor,

   and against Co-Defendants John Jumper and/or American Investment Fund II, LLC, and/or

   R. Trent Curry, and/or Third-Party Defendant Merrill Lynch Bank & Trust Co., FNB, for

   indemnity, or for contribution, in the amount of any judgment entered in favor of the Plaintiff

   and against Brent Porterfield.
       Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 23 of 24




WHEREFORE, Brent Porterfield respectfully requests this Honorable Court dismiss the Second

Amended Complaint. In the alternative, in the event that it is judicially determined that Brent

Porterfield is liable to the Plaintiff on any of the claims asserted in the Second Amended

Complaint, Brent Porterfield seeks judgment in his favor, and against Co-Defendants John

Jumper and/or American Investment Fund II, LLC, and/or R. Trent Curry, and/or Third-Party

Defendant Merrill Lynch Bank & Trust Co., FNB, for indemnity, or for contribution, in the

amount of any judgment entered in favor of the Plaintiff and against Brent Porterfield.



                                             ELION, GRIECO, CARLUCCI
                                             & SHIPMAN, P.C.
                                             /s/ William P. Carlucci
                                             ________________________________
                                             William P. Carlucci, Esquire
                                             I.D. #30477, Attorney for Brent Porterfield
                                             125 East Third Street
                                             Williamsport, PA 17701
                                             Telephone (570) 326-2443
     Case 4:16-cv-02116-MWB Document 145 Filed 07/03/19 Page 24 of 24



                      UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SNOW SHOE REFRACTORIES LLC, as                  :
Administrator of the SNOW SHOE REFRACTORIES     :
LLC PENSION PLAN FOR HOURLY EMPLOYEES           :
                      Plaintiff                 :
                                                :
v.                                              :     CASE NO.
                                                :     4:16-002116-MWB
JOHN JUMPER, BRENT PORTERFIELD,                 :
AMERICAN INVESTMENTS FUNDS II, a                :
Delaware limited liability company,             :
And R. TRENT CURRY                              :
                      Defendants                :
______________________________________________________________________________

                                 CERTIFICATE OF SERVICE

     The undersigned, counsel for Brent Porterfield, certifies that he served the attached First

     Amended Answer and Affirmative Defenses with Cross Claims, to Second Amended

     Complaint, together with the First Amended Cross Claim directed to Third Party

     Defendant, upon all counsel pursuant to the ECF system, on the date of filing thereof.



                                          ELION, GRIECO, CARLUCCI
                                          & SHIPMAN, P.C.
                                          /s/ William P. Carlucci
                                          ________________________________
                                          William P. Carlucci, Esquire
                                          I.D. #30477, Attorney for Brent Porterfield
                                          125 East Third Street
                                          Williamsport, PA 17701
                                          Telephone (570) 326-2443
